                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KALEY DIANN SILVA and
LINDSEY AVENETTI,                          :   CIVIL ACTION NO. 1:18-CV-2135
                                           :
                    Plaintiffs             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
RITE AID CORPORATION,                      :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 19th day of September, 2019, upon consideration of the

motion (Doc. 50) for dismissal by defendant Rite Aid Corporation (“Rite Aid”), and

the parties’ respective briefs in support of and opposition to said motion, and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     Rite Aid’s motion (Doc. 50) to dismiss is GRANTED in part and
             DENIED in part as follows:

             a.     Plaintiffs’ claims for intentional misrepresentation, breach of
                    express warranty, breach of implied warranty, and breach of
                    contract are DISMISSED.

             b.     Plaintiffs’ request for injunctive relief is DENIED.

             c.     Rite Aid’s motion (Doc. 50) is otherwise DENIED.

      2.     Plaintiffs are granted leave to file a third amended complaint
             consistent with the court’s accompanying memorandum within 21 days
             of the date of this order. In the absence of a timely-filed amended
             complaint, the above-captioned action shall proceed on the following
             claims:

             a.     Negligent misrepresentation

             b.     Unjust enrichment

             c.     Unfair Trade Practices and Consumer Protection Law
3.   Rite Aid’s deadline to respond to the amended complaint under
     Federal Rule of Civil Procedure 12(a)(4)(A) is DEFERRED for the
     duration of the 21-day amendment period set forth in paragraph 2
     above.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania




                                2
